Carpenter, J.
The argument of the defendant’s counsel assumes that an express promise to pay a debt is essential to remove the bar of the statute of limitations. But this is not *565so. If there is an unequivocal acknowledgment of an existing indebtedness, it is sufficient, as the law implies a promise to pay it. Buckingham v. Smith, 23 Conn., 453. The language of the defendant as stated in the record evinces an unmistakable intention to waive the benefit of the statute. There is not only an acknowledgment of the existence of the debt, but there is an express promise to pay some part of it at a time named. His language is, “ If you will call in two weeks I will pay you something on it, I cannot tell how much.” The only qualification of this promise relates to the amount he would pay. But it was a distinct and unqualified recognition of his liability to pay the whole debt. At least the court below was justified in finding from all the evidence an acknowledgment that the debt was still subsisting, and we cannot disturb the judgment. Lee v. Wyse, 35 Conn., 384; Cook v. Martin, 29 Conn., 63; Brown v. Keach, 24 Conn., 73.
In this opinion the other judges concurred.